Citation Nr: 0904322	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1981 to August 
1990.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina which granted service connection for 
hypertension and assigned a zero percent disability rating 
effective November 16, 2004.  

The April 2005 rating decision also granted service 
connection for left shoulder bursitis evaluated at 20 percent 
disabling and right shoulder bursitis evaluated at 10 percent 
disabling.  The Veteran only perfected an appeal for the 
issue of an initial compensable rating for hypertension.  See 
38 C.F.R. § 20.200.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows blood pressure readings predominantly in excess of 160 
(systolic) as of November 16, 2004; at no time are the 
systolic readings predominantly 200 or more, or the diastolic 
readings 110 or more. 


CONCLUSION OF LAW

As of November 16, 2004, the requirements for a 10 percent 
rating, but no higher, for hypertension have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.        §§ 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated according to Diagnostic 
Code (DC) 7101.  Under the rating criteria, a 60 percent 
rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

According to Note 1, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See  
38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54. 

Analysis

The Veteran's service-connected hypertension has been rated 
by the RO as zero percent disabling.  The Veteran asserts 
that the severity of her hypertension warrants a higher 
disability rating.  

The Board wishes to make it clear that it has reviewed all 
the evidence in the Veteran's claims file, which includes: 
the Veteran's contentions, service treatment records, and VA 
and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

Again, the Veteran's hypertension is rated as noncompensable 
from November 16, 2004.  The Board has considered whether a 
compensable evaluation is warranted.  In this regard, VA 
treatment records show systolic blood pressure readings 
ranging from 141 to 178 in 2005.  In addition, the April 2006 
VA examination shows systolic blood pressure readings of 154, 
160, and 168.  As the record indicates numerous systolic 
pressures above 160, the Board finds that the evidence is at 
least in equipoise.  Although negative evidence is shown 
where outpatient treatment reports reflect hypertension as 
well controlled and systolic blood pressure readings less 
than 160, the Board also recognizes positive evidence shown 
in the VA treatment reports and the 2006 VA examination.  
Thus the Board will resolve any reasonable doubt in the 
Veteran's favor and award a 10 percent rating.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The question remaining for consideration, then, is whether 
the evidence supports a rating in excess of 10 percent from 
November 16, 2004.  After having carefully reviewed the 
evidence of record, the Board finds the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for hypertension.  The available medical evidence 
clearly reveals that the Veteran's diastolic blood pressure 
is predominantly below 110.  Additionally, the Veteran's 
systolic blood pressure readings throughout the appeal period 
have been predominantly below 200.  See VA treatment records 
dated May 2005 to August 2006 and private treatment records 
dated September 2004 to June 2006.

The Veteran received VA examinations in March 2005 and April 
2006.  The VA compensation and pension examination reports 
show diastolic blood pressure readings ranging between 84 and 
110.  The systolic readings at that time range between 142 
and 168.  Thus out of 6 blood pressure readings, only one 
showed diastolic blood pressure at 110 or more and none 
showed systolic blood pressure at 200 or more.

Given the medical evidence presented in this case, the Board 
must conclude that the medical evidence does not demonstrate 
that the Veteran's hypertension more nearly approximates 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, as contemplated by a 20 
percent rating under Diagnostic Code 7101.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  According to the Veteran's 
numerous blood pressure readings from private and VA 
treatment records and VA examination reports, diastolic 
pressure was not shown to be predominantly 110 or greater and 
systolic pressure was not shown to be predominantly equal to 
or more than 200.  The evidence of record does not support 
the assignment of a rating in excess of 10 percent for the 
Veteran's hypertension, as there are no occasions on which 
the Veteran's diastolic pressure was 110 or more and limited 
occasions where her systolic pressure was 200 or more.  
Despite the Veteran's appellate contentions, the medical 
evidence by history and currently does not show increased 
impairment so as to warrant the assignment of a rating in 
excess of 10 percent.  Thus the Veteran is entitled to a 10 
percent rating, but no higher.   

The Board notes the Veteran's representative's contentions 
that the Veteran's VA examinations were inadequate because 
the examiner did not review the Veteran's records and because 
the reports failed to include details pertaining to 
complications.  Indeed, the March 2005 VA examination 
indicates that the Veteran's records were unavailable.  The 
Board notes, however, that such a review may not have been 
necessary because the information needed from the evaluation 
was evidence relating to the degree of hypertension, which 
does not require a review of the records.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003); see also Snuffer v. 
Gober, 10 Vet. App. 400, 404 (1997).  Nonetheless, the Board 
finds that both examination reports were adequate and 
probative in establishing the severity of the Veteran's 
hypertension according to Diagnostic Code 7101.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  The examiners noted the 
Veteran's historical account of diagnosis and treatment for 
hypertension and the Veteran's pertinent examination 
findings.  In addition, the Board notes that the examiner 
reviewed the Veteran's claims file in connection with the 
second VA examination in April 2006.

The Board has considered whether the Veteran was entitled to 
a "staged" rating for her service-connected hypertension.  
See Fenderson, supra.  Upon reviewing the longitudinal 
record, throughout the entire pendency of this appeal, the 
Veteran's level of impairment has remained uniform; thus 
staged ratings are not appropriate. 

Extraschedular Consideration

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that her 
hypertension has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R.            § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, a preponderance of the evidence is against the 
Veteran's claim for an initial disability rating in excess of 
10 percent for the Veteran's service-connected hypertension.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2004, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
her claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2005 and 2006 in order to 
obtain medical evidence as to the extent of the claimed 
disability.  Private and VA treatment records were obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to an initial 10 percent rating, but no higher, 
for hypertension, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


